     Case 2:16-cr-00292-JGB Document 164 Filed 03/16/21 Page 1 of 2 Page ID #:713



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     MELANIE SARTORIS (California Bar No. 217560)
4    Assistant United States Attorney
     Deputy Chief, General Crimes Section
5         312 North Spring Street
          Suite 1200
6         Los Angeles, California 90012
          Telephone: (213) 894-5615
7         Facsimile: (213) 894-0141
          E-mail:    melanie.sartoris@usdoj.gov
8

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                           UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,                No. ED CR 16-292-JGB-1

14             Plaintiff,                     STIPULATION TO CONTINUE
                                              SENTENCING HEARING
15                   v.
                                              SENTENCING DATE: March 29, 2021
16   MARIYA CHERNYKH, et al.,
     -1) MARIYA CHERNYKH                      [PROPOSED] SENTENCING DATE:
17                                            May 17, 2021
               Defendants.
18
19

20        Plaintiff United States of America, by and through its counsel
21   of record, and defendant MARIYA CHERNYKH (“defendant”), by and
22   through her counsel of record, hereby stipulate as follows:
23        1.    The Indictment in this case was filed on April 27, 2016.
24        2.    On January 26, 2017, defendant pled guilty pursuant to a
25   written plea agreement with the government to violating 18 U.S.C.
26   § 371: Conspiracy, 18 U.S.C. § 1621: Perjury, and 18 U.S.C.
27   § 1001(a)(2): Material False Statements.         The Court originally set
28   defendant’s sentencing for November 20, 2017, and, at the request of
     Case 2:16-cr-00292-JGB Document 164 Filed 03/16/21 Page 2 of 2 Page ID #:714



1    the parties, continued it to March 29, 2021.         Defendant is out of

2    custody on bond pending sentencing.

3         3.    By this stipulation, the parties respectfully request to

4    continue the sentencing hearing from March 29, 2021, to May 17, 2021.

5         4.    Defendant needs additional time to prepare her written

6    sentencing position and believes it is in her best interest to seek a

7    continuance.

8         5.    Additionally, defense counsel requests the continuance

9    based the ongoing COVID-19 pandemic and the expectation that counsel
10   and others may be vaccinated from COVID-19 by the requested continued
11   sentencing date.
12        6.    The government does not object to and concurs in this
13   request.
14        IT IS SO STIPULATED.
15   Dated: March 16, 2021                Respectfully submitted,

16                                        TRACY L. WILKISON
                                          Acting United States Attorney,
17
                                          CHRISTOPHER D. GRIGG
18                                        Assistant United States Attorney
                                          Chief, National Security Division
19

20                                         /s/ Melanie Sartoris
                                          MELANIE SARTORIS
21                                        Assistant United States Attorney

22                                        Attorney for Plaintiff
                                          UNITED STATES OF AMERICA
23

24    Dated: March 16, 2021               /s/ by electronic authorization
                                          DAVID J.P. KALOYANIDES
25
                                          Attorney for Defendant
26                                        MARIYA CHERNYKH

27

28

                                           2
